DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock et al. (US 2014/0231116 A1) in view of Nashiki (US 6194804, hereinafter refer to as Nashiki’804).
RE claim 1, Pollock teaches a poly-phase switched reluctance motor assembly (see Figs.2-3. The reluctance motor assembly” disclosed by Pollock can also be interpreted as “switched reluctance motor assembly” because the motor are being operated by power switches as evidenced by ¶ 49) comprising:
a stator assembly 102 including a plurality of coils (see ¶ 38 and Fig.3 for plural windings U, V and W) and a stator with a central bore (where rotor located, see Fig.1); and
a rotor assembly 101 having a plurality of rotor poles 110, the rotor assembly 101 being arranged within the central bore of the stator assembly 102 and configured to rotate therein (Fig.1), 
wherein the plurality of coils (U, V and W) are configured in a distributed winding configuration (Fig.3), 
wherein the stator 102 includes a plurality of projecting stator teeth (T) forming a plurality of stator slots 111 therebetween (see annotated Fig.1), and
wherein the stator assembly defines a stator central angle and the rotor assembly defines a rotor central angle (Fig.1).
[AltContent: textbox (Teeth (T))][AltContent: arrow][AltContent: textbox (Teeth tips (T1))][AltContent: arrow]
    PNG
    media_image1.png
    587
    787
    media_image1.png
    Greyscale

Pollock does not teach stator central angle and the rotor central angle having a difference in a range of 5 degrees to 30 degrees.
Nashiki’804 teaches the stator assembly and rotor assembly are configured to have a difference between a stator central angle and a rotor central angle in a difference range of 5 degrees to 30 degrees (20 degree differences, see col.2: 30-50 and col.3 line 55 to col.4 line 5 for stator pole has width of 60 degree and rotor pole has width of 80 degree), doing so would improve vibration and noise (col.2: 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nashiki by having the stator central angle and the rotor central angle having a difference in a range of 5 degrees to 30 degrees, as taught by Nashiki, for the same reasons as discussed above.

RE claim 2/1, Pollock in view of Nashiki’804 has been discussed above. Pollock further teaches each of the plurality of stator slots comprises a coil segment of one of the plurality of coils (Fig.3).

RE claim 3/1, Pollock in view of Nashiki’804 has been discussed above. Pollock further teaches the plurality of coils includes a coil group for each phase of the poly-phase switched reluctance motor and each of the coils in each coil group includes a pair of coil segments (U+, U-), the coil segments for each coil group being uniformly distributed between the stator slots (Fig.3).

RE claim 4/3, Pollock in view of Nashiki’804 has been discussed above. Pollock further teaches each coil group (U) comprises at least one coil (U) (Fig.3).

RE claim 7/1, Pollock in view of Nashiki’804 has been discussed above. Pollock further teaches a width of each rotor pole is wider than a width of one of the plurality of stator teeth (Fig.2).

RE claim 8/1, Pollock in view of Nashiki’804 has been discussed above. Pollock further teaches each rotor pole width (of teeth 110) is equal (see Figs.2, 3 for width of each rotor pole teeth 110 are substantially equal).

RE claim 9/1, Pollock in view of Nashiki’804 has been discussed above. Pollock further teaches each stator tooth width is equal (see Figs.2, 3 for width of each stator pole teeth T are substantially equal).

RE claim 10/1, Pollock in view of Nashiki’804 has been discussed above. Pollock does not teach the difference between the stator central angle and the rotor central angle is about 27 degrees.
Nashiki’804 suggests that the rotor’s angle and stator angle are result effective variable whose value can be adjusted (rotor pole has width from 60 to 120°, stator width pole is 60°), doing so would improve vibration and noise (col.2: 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pollock by having the difference between the stator central angle and the rotor central angle is about 27 degrees, as taught by Nashiki’804, for the same reasons as discussed above.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

RE claim 11/1, Pollock in view of Nashiki’804 has been discussed above. Pollock further teaches each of the stator teeth (T) comprises teeth tips (T1) (see annotated Fig.1 above).


RE claim 12, Pollock teaches a stator assembly for a poly-phase switched reluctance motor comprising: a plurality of stator teeth (T) separated by stator slots 111 and surrounding a central bore (where rotor 101 disposed); and a plurality of coils (see ¶ 38 and Fig.3 for plural windings U, V and W) that are configured in a distributed winding configuration, the plurality of coils include a coil group for each phase of the poly-phased switched reluctance motor (Fig.3 and ¶ 38), wherein the central bore is configured to receive a rotor assembly 101 having a plurality of rotor poles 110 and a number of stator slots 111, wherein the stator assembly 102 defines a stator central angle and the rotor assembly defines a rotor central angle (Figs.2, 3).
Pollock does not teach stator central angle and the rotor central angle having a difference in a range of 5 degrees to 30 degrees.
Nashiki’804 teaches the stator assembly and rotor assembly are configured to have a difference between a stator central angle and a rotor central angle in a difference range of 5 degrees to 30 degrees (20 degree differences, see col.2: 30-50 and col.3 line 55 to col.4 line 5 for stator pole has width of 60 degree and rotor pole has width of 80 degree), doing so would improve vibration and noise (col.2: 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nashiki by having the stator central angle and the rotor central angle having a difference in a range of 5 degrees to 30 degrees, as taught by Nashiki, for the same reasons as discussed above.

RE claim 13/12, Pollock in view of Nashiki’804 has been discussed above. Pollock further teaches each of the plurality of stator slots comprises a coil segment of one of the plurality of coils (Fig.3).

RE claim 14/12, Pollock in view of Nashiki’804 has been discussed above. Pollock further teaches each coil group (e.g.: U) comprises at least one coil (U) (Fig.3).

RE claim 15/12, Pollock in view of Nashiki’804 has been discussed above. Pollock further teaches a width of each of the stator teeth (T) of the plurality of stator teeth is less than a width of a rotor pole 110 (Fig.2).

RE claim 16/12, Pollock in view of Nashiki’804 has been discussed above. Pollock further teaches the rotor poles 110 of the received rotor assembly have widths that are equal (see Figs.2, 3 for width of each rotor pole teeth 110 are substantially equal).

RE claim 17/12, Pollock in view of Nashiki’804 has been discussed above. Pollock further teaches each stator tooth width is equal (see Figs.2, 3 for width of each stator pole teeth T are substantially equal).

RE claim 18/13, Pollock in view of Nashiki’804 has been discussed above. Pollock further teaches each of the coil segments of a coil group (U, V and W) are uniformly distributed between the stator slots 111 (Fig.3).
RE claim 21/12, Pollock in view of Nashiki’804 has been discussed above. Pollock does not teach the difference between the stator central angle and the rotor central angle is about 27 degrees.
Nashiki’804 suggests that the rotor’s angle and stator angle are result effective variable whose value can be adjusted (rotor pole has width from 60 to 120°, stator width pole is 60°), doing so would improve vibration and noise (col.2: 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pollock by having the difference between the stator central angle and the rotor central angle is about 27 degrees, as taught by Nashiki’804, for the same reasons as discussed above.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

RE claim 22/12, Pollock in view of Nashiki’804 has been discussed above. Pollock further teaches each of the stator teeth (T) comprises teeth tips (T1) (see annotated Fig.1 above).

Claims 5, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock in view of Nashiki’804 as applied to claim 1 above, and further in view of Takehara et al. (US 5804896).
RE claims 5/1 and 19/12, Nashiki in view of Nashiki’804 has been discussed above. Nashiki does not teach the stator has an outer diameter less than 50 mm.
Takehara teaches stator 24 has an outer diameter less than 50 mm (col.3: 1-5). The dimension of the stator can be adjusted to optimize cost and efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nashiki in view of Nashiki’804 by having the stator has an outer diameter less than 50 mm, as taught by Takehara, to optimize cost and efficiency. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

RE claims 6/5 and 20/19, Nashiki in view of Nashiki’804 has been discussed above. Nashiki does not teach the stator has an outer diameter less than or equal to 45 mm.
Takehara teaches stator 24 has an outer diameter less than or equal to 45 mm (col.3: 1-5 for 40-50mm). The dimension of the stator can be adjusted to optimize cost and efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nashiki by having the stator has an outer diameter less than or equal to 45 mm, as taught by Takehara, to optimize cost and efficiency. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock in view of Nashiki’804 as applied to claims 1 and 12 above, and further in view of Pujol et al. (US 2008/0216833 A1).
RE claims 23-25, Pollock in view of Nashiki’804 has been discussed above. Pollock does not teach the stator assembly is a component of the poly- phase switched reluctance motor in a blower, that is a flow generator of a respiratory therapy device that is configured to provide a supply of pressurized breathable gas.
Insofar as claims 23-25 refers to an intended use of said electric machine, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Pollock suggests that the motor can be utilized in any applicable application that require small size and high power (¶ 56).
Pujol also suggests that any type of motor can be utilized together with a blower in a flow generator of a respiratory therapy device (Fig.1 and ¶ 22)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pollock in view of Nashiki’804 by having the motor disclosed by Pollock in any applicable application such as motor connected to a blower in a flow generator of a respiratory therapy device, as evidenced by Pujol.

RE claim 26, similar to claims 23-25, Pujol further teaches a system for treating a respiratory disorder comprising: a therapy device (Fig.1) comprising motor (Fig.1 and ¶ 22), the therapy device being configured to provide a supply of pressurized breathable gas (¶ 23); an air delivery conduit 16; and a patient interface configured to receive the supply of pressurized gas from the therapy device via the air delivery conduit and to deliver the supply of pressurized gas to a patient 12 (Fig.1).
Pujol also suggests that any type of motor can be utilized together with a blower in a flow generator of a respiratory therapy device (Fig.1 and ¶ 22)
Pollock suggests that the motor can be utilized in any applicable application that require small size and high power (¶ 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pollock in view of Nashiki’804 by having the motor disclosed by Pollock in any applicable application such as motor connected to a blower in a flow generator of a respiratory therapy device, as evidenced by Pujol, for the same reasons as discussed above.

RE claim 27/26, as discussed above, Pujol teaches a humidifier configured to humidify the supply of pressurized gas (¶ 26).

Allowable Subject Matter
Claims 28-32 are allowed.
RE claim 28, the prior-art does not teach a method of controlling a switched reluctance motor, the switched reluctance motor comprising at least three phases, the method comprising: during each conduction period energizing a first phase with a first current, energizing a second phase with a second current and having at least one non-energized phase; and during each commutation period switching off one of the first phase or the second phase to a non-energized state and switching on one of the non-energized phases to an energized state with a same direction current as the first or second phase that was switched off, wherein the switched reluctance motor has a stator assembly defining a stator central angle and a rotor assembly defining a rotor central angle, the stator central angle and the rotor central angle having a difference in a range of 5 to 30 degrees. 
Claims 29-32 are allowable for their dependency on claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834